HYBRID ELECTROLYTE, AND ELECTRODE AND LITHIUM BATTERY EACH INCLUDING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 2/3/2021:
Claim 1 has been amended; claim 2 has been cancelled. No new matter has been entered.
Previous rejections under 35 USC 103 have been upheld.
Previous rejection under 35 USC 112(b) has been withdrawn due to amendment.

Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive. 
The Applicant discloses: “First, neither Kim nor Zheng disclose or teach a hybrid electrolyte comprising an inorganic solid electrolyte and an organic electrolyte, wherein the hybrid electrolyte is solid at room temperature. Kim is focused entirely on solid electrolytes. Zheng is focused entirely on liquid electrolytes. Neither reference discloses a hybrid electrolyte. Thus for at least the reason that Kim and Zhen do not disclose or teach a hybrid electrolyte comprising an inorganic solid electrolyte and an organic electrolyte, wherein the hybrid electrolyte is solid at room temperature, the references do not disclose or teach all of the elements of instant claim 1. To establish prima facie obviousness of a claimed invention, the prior art references must teach or suggest all of the claim limitations. MPEP 2143(A)(1).”
The Examiner respectfully traverses. Kim teaches an organic-inorganic electrolyte (paragraph 0052), which is solid at room temperature (paragraph 0036).
The Applicant discloses: “Second, Applicants submit that there is no disclosure or suggestion in either Kim or Zheng that would prompt the person of skill in the art to combine the references in the manner suggested by the Examiner. In making the rejection, the Examiner states that Kim teaches all elements of claim 1 except “wherein the organic electrolyte includes an organic salt including an organic cation and an anion, and the organic cation includes a halogen,” which the Examiner states is disclosed by Zheng, primarily at paragraph [0039], The Examiner further alleges that it would have been obvious to modify Kim with Zheng in order to improve charge-discharge performance since Kim discloses an electrolyte comprising an organic and an inorganic electrolyte in paragraph [0052], (OA 11/05/20, page 4) Applicants disagree.
Kim discloses that the first and second electrolytes are solid electrolytes. Kim discloses that the term “solid electrolyte” denotes a lithium ion conductive electrolyte that retains a predetermined shape at room temperature. (Kim, paragraph [0036]) Kim further discloses that the solid electrolyte may include at least one of a polymer electrolyte, an inorganic electrolyte, and an organic-inorganic composite electrolyte. (Kim paragraphs [0043], [0052]) Kim discloses that the organic component of the organic-inorganic composite electrolyte includes a polymer, i.e., an ion conducting polymer, a polymeric ionic liquid. (Kim, paragraph [0052]) Kim does not 
Meanwhile, Zheng is focused entirely on a liquid electrolyte comprising an ionic liquid. Zhen does not disclose, teach, or otherwise suggest that the ionic liquid includes an organic component which is an ion conducting polymer or that the ionic liquid is a polymeric ionic liquid. Zheng also does not disclose or teach the combination of the ionic liquid with a solid electrolyte. Accordingly, Kim and Zheng fail to provide any suggestion that the combination of the organic (non-polymeric) liquid electrolyte of Zheng with the inorganic material of Kim would result in a hybrid electrolyte which is solid at room temperature, as claimed in claim 1.”
The Examiner respectfully traverses. Kim teaches the use of a polymeric ionic liquid such as 1-allyl-3-methylimidazolium trifluoromethanesulfonylimide (Paragraph 0048) which is technically an organic salt. Further, the concept of whether the ionic liquid is polymeric or non-polymeric is not commensurate within the scope of the claims. Finally, the claim states the inorganic electrolyte is solid however the organic electrolyte is not disclosed to be solid either (which is most likely impossible at room temperature). 
The Applicant discloses: “Third, assuming arguendo that the person of skill in the art would have considered Zheng, the mere fact that the teachings of the prior art can be modified or combined does not establish a motivation or suggestion to combine and make the resultant combination prima facie obvious. The prior art must suggest the desirability of the combination. “[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does.” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. In this regard, Applicants submit that the person of skill in the art would not combine liquid electrolyte of Zheng would be suitable for the preparation of the solid electrolyte of Kim.
According to Zheng, an ionic liquid is a salt in the liquid state, and remains liquid at room temperature or a lower temperature (-97°C to 100°C.). (Zheng, paragraph [0003]; emphasis added) It is thus clear from the disclosure of Zheng that the ionic liquid is a liquid, and remains so across a broad range of temperatures. It is also clear from the disclosures of Kim and Zheng that the references do not disclose or teach the use of an ionic liquid such as those recited in the instant claims, in the preparation of solid electrolyte. Applicants thus submit that the combination of Kim and Zheng fails to provide any expectation of success in arriving at a hybrid electrolyte which is solid at room temperature, by combining the ionic liquid of Zheng with the electrolyte of Kim. The requirement for a determination of obviousness is that "both the suggestion and the expectation of success must be founded in the prior art, not in applicant's disclosure" (emphasis added). In re Dow Chem., 837 F.2d 469, 473, 5 U.S.P.Q.2d 1529, 1531 (Fed. Cir. 1988). The proper test requires determining what the prior art would have led the skilled person to do.
The Examiner respectfully traverses. Zheng is used to modify the organic salt portion of the organic electrolyte limitation that is not fully encompassed by Kim (which does not disclose the organic portion, as claimed in the present application, of the organic-inorganic electrolyte composite). The claims do not state whether or not the organic electrolyte is a solid or a liquid and as such the fact that Zheng teaches the ionic liquid is a liquid is not commensurate within the scope of the claims. Finally, the preparation of the solid electrolyte is also not commensurate within the scope of the claims as these claims are product and not process claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0064785 A1) and further in view of Zheng et al. (US 2017/0077557 A1).
Regarding claims 1 and 6, Kim et al. teach a hybrid electrolyte comprising: an inorganic solid electrolyte; and an organic electrolyte (Paragraph 0052 discloses an electrolyte comprising an organic and an inorganic electrolyte.).
However, Kim et al. do not teach wherein the organic electrolyte includes an organic salt including an organic cation and an anion, and the organic cation includes a halogen.
Zheng et al. teach the preparation of various ionic liquids for use as an electrolyte in a secondary battery (Paragraph 0046). Further, the organic electrolyte includes an organic salt including an organic cation (Paragraph 0039 discloses various quaternary ammonium salts.) and an anion (Paragraphs 0011 and 0042), and the organic cation includes a halogen (Paragraph 0039 discloses at least one of the R groups can include at least one element which can be a halogen such as F, Cl, Br, and I.). Further, Zheng et al. teach wherein the organic cation comprises at least one cation of a Group 15 element cation and a heterocyclic cation including 1 to 3 hetero atoms, wherein at least one hydrocarbyl group substituted with a halogen is linked to the Group 15 element and the heterocyclic ring, and wherein the at least one hydrocarbyl group substituted with a halogen includes 6 or more carbons (Paragraph 0039).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim with Zheng in order to improve charge-discharge performance.
Regarding claim 3, the combination of Kim and Zheng et al. teach the hybrid electrolyte of claim 1. Further, Zheng et al. teach wherein the organic salt of the hybrid electrolyte is represented by at least one of Formula 1 and Formula 2 : 
    PNG
    media_image1.png
    122
    383
    media_image1.png
    Greyscale

wherein, in Formula 1,
X1 is -N(R2)(R3)(R4) or -P(R2)(R3)(R4
R1, R2, R3 and R4 are each independently an unsubstituted or halogen-substituted C1-C30 alkyl group, an unsubstituted or halogen-substituted C1-C30 alkoxy group, an unsubstituted or halogen-substituted C6-C30 aryl group, an unsubstituted or halogen-substituted C6-C30 aryloxy group, an unsubstituted or halogen-substituted C3-C30 heteroaryl group, an unsubstituted or halogen-substituted C3-C30 heteroaryloxy group, an unsubstituted or halogen-substituted C4-C30 cycloalkyl group, an unsubstituted or halogen-substituted C3-C30 heterocycloalkyl group, or an unsubstituted or halogen-substituted C2-C100 alkylene oxide group,
with the proviso that at least one of R1, R2, R3 and R4 is a C6-C12 alkyl group partially or fully substituted with halogens or a C6-C30 aryl group partially or fully substituted with halogens (Paragraph 0040 discloses 
    PNG
    media_image2.png
    137
    125
    media_image2.png
    Greyscale
)
 and in Formula 2, 

    PNG
    media_image3.png
    93
    79
    media_image3.png
    Greyscale

is a heterocycloalkyl group or a heteroaryl group, each including 1 to 3 heteroatoms and 2 to 30 carbon atoms, in which the ring is unsubstituted or substituted with a substituent,
X2 is -N(R5)(R6)-, -N(R5)=, -P(R5)=, or -P(R5)(R6)-, and
the substituent substituted in the ring, and R5 and R6 are each independently hydrogen, an unsubstituted or halogen-substituted C1-C30 alkyl group, an unsubstituted or halogen-substituted C1-C30 alkoxy group, an unsubstituted or halogen-substituted C6-C30 aryl group, an 
R5 and R6 is a C6-C12 alkyl group partially or fully substituted with halogens or a C6-C30 aryl group partially or fully substituted with halogens (Paragraph 0039 discloses 
    PNG
    media_image4.png
    130
    136
    media_image4.png
    Greyscale
), and Y' is an anion (Paragraph 0042).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim with Zheng in order to improve charge-discharge performance.
Regarding claim 4, the combination of Kim and Zheng et al. teach the hybrid electrolyte of claim 1. Further, Zheng et al. teach wherein the organic salt of the hybrid electrolyte is represented by at least one of Formula 3 and Formula 4:

    PNG
    media_image5.png
    273
    554
    media_image5.png
    Greyscale

wherein, in Formula 3, Z is N or P, and
R7, R8, R9, and R10 are each independently an unsubstituted or halogen-substituted C1-C30 alkyl group, an unsubstituted or halogen-substituted C6-C30 aryl group, an unsubstituted or halogen-substituted C3-C30 heteroaryl group, an unsubstituted or halogen-substituted C4-C30 cycloalkyl group, or an unsubstituted or halogen-substituted C3-C30 heterocycloalkyl group,
with the proviso that at least one of R7, R8, R9, and R10 is a C6-C12 alkyl group partially or fully substituted with halogens or a C6-C30 aryl group partially or fully substituted with halogens(Paragraph 0040 discloses 
    PNG
    media_image2.png
    137
    125
    media_image2.png
    Greyscale
)
, and in Formula 4,
Z is N or P, and
R11, R12, R13, R14, R15, R16, and R17 are each independently hydrogen, an unsubstituted or halogen-substituted C1-C30 alkyl group, an unsubstituted or halogen-substituted C6-C30 aryl 
with the proviso that at least one of R11, R12, R13, R14, R15, R16, and is a C6- C12 alkyl group partially or fully substituted with halogens or a C6-C30 aryl group partially or fully substituted with halogens(Paragraph 0039 discloses 
    PNG
    media_image4.png
    130
    136
    media_image4.png
    Greyscale
), and Y' is an anion (Paragraph 0042).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim with Zheng in order to improve charge-discharge performance.
Regarding claim 5, the combination of Kim and Zheng et al. teach the hybrid electrolyte of claim 1. Further, Zheng et al. teach wherein the organic salt of the hybrid electrolyte is represented by at least one of Formula 3 and Formula 4:

    PNG
    media_image6.png
    323
    528
    media_image6.png
    Greyscale

wherein, in Formulas 5 to 10,
R18, R19, R20, and R21 are each independently an unsubstituted or halogen-substituted C1-C30 alkyl group, an unsubstituted or halogen-substituted C6-C30 aryl group, an unsubstituted or halogen-substituted C3-C30 heteroaryl group, an unsubstituted or halogen-substituted C4-C30 cycloalkyl group, or an unsubstituted or halogen-substituted C3-C30 heterocycloalkyl group,
with the proviso that at least one of R18, R19, R20, and R21 is a C6-C12 alkyl group partially or fully substituted with halogens or a C6-C30 aryl group partially or fully substituted with halogens,
R22, R23, R24, R25, R26, R27, and R28
with the proviso that at least one of R22, R23, R24, R25, R26, R27, and R28 is a C6-C12 alkyl group partially or fully substituted with halogens or a C6-C30 aryl group partially or fully substituted with halogens (Paragraph 0039 discloses 
    PNG
    media_image4.png
    130
    136
    media_image4.png
    Greyscale
), and Y' is an anion (Paragraph 0042)., and
Y' is an anion (Paragraph 0042).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim with Zheng in order to improve charge-discharge performance.
Regarding claim 7, the combination of Kim and Zheng et al. teach the hybrid electrolyte of claim 1. Further, Zheng et al. teach wherein the anion includes at least one of BF4-, PF6-, ClO4-, CH3SO3-, CF3CO2-, Cl-, Br-, I-, SO4-, BOB (bis(oxalate)borate), CF3SO3-, CF3CO2-, (C2F5SO2)2N-, (C2F5SO2)(CF3SO2)N-, and (CF3SO2)N-.(Paragraph 0042)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim with Zheng in order to improve charge-discharge performance.
Regarding claims 8 and 9, the combination of Kim and Zheng et al. teach the hybrid electrolyte of claim 1. However, they do not teach wherein a viscosity of the organic salt is about 500 centipoise to about 10,000 centipoise at 25 °C or wherein a dielectric constant of the organic salt is 10 or less.
MPEP 2112.01 Composition, Product, and Apparatus Claims
I.    Product And Apparatus Claims — When The Structure Recited In The Reference Is Substantially Identical To That Of The Claims, Claimed Properties Or Functions Are Presumed To Be Inherent
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
II.    Composition Claims — If The Composition Is Physically The Same, It Must Have The Same Properties
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim with Zheng in order to improve charge-discharge performance.
Regarding claims 10 and 11, the combination of Kim and Zheng et al. teach the hybrid electrolyte of claim 1. Further, Kim teaches wherein the organic electrolyte can include a lithium salt such as LiPF6. (Paragraph 0054)
Regarding claim 12, the combination of Kim and Zheng et al. teach the hybrid electrolyte of claim 1. Further, Zheng et al. teach wherein the concentration of the lithium salt included in the organic electrolyte is about 0.01-2 molar (Claim 35).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim with Zheng in order to improve charge-discharge performance.
Regarding claims 13-15, the combination of Kim and Zheng et al. teach the hybrid electrolyte of claim 1. Further, Kim teaches wherein the inorganic solid electrolyte includes at least (Paragraph 0051 discloses Li2S-GeS2.) and an oxide solid electrolyte (Paragraph 0051 discloses Li1+q+yQqTi2-qSiyP3-yO12, wherein Q=Al, 0<q≤0.4, 0<y≤0.6).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim with Zheng in order to improve charge-discharge performance.
Regarding claim 16, the combination of Kim and Zheng et al. teach the hybrid electrolyte of claim 1. However, they do not teach wherein a ratio of the inorganic solid electrolyte and the organic electrolyte is about 1:99 to about 99:1 by weight.
However, this is merely an example of a result effective variable. MPEP 2144.05 IIB: In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.
Regarding claim 17, the combination of Kim and Zheng et al. teach the hybrid electrolyte of claim 1. However, they do not teach wherein an oxidation current density of the hybrid electrolyte, as measured by linear sweep voltammetry at 25 °C, is 1 x 10-5 A/cm2 or less up to 4.4 volts with respect to lithium metal.
MPEP 2112.01 Composition, Product, and Apparatus Claims
I.    Product And Apparatus Claims — When The Structure Recited In The Reference Is Substantially Identical To That Of The Claims, Claimed Properties Or Functions Are Presumed To Be Inherent
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
II.    Composition Claims — If The Composition Is Physically The Same, It Must Have The Same Properties
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim with Zheng in order to improve charge-discharge performance.
Regarding claim 18, the combination of Kim and Zheng et al. teach the hybrid electrolyte of claim 1. However, they do not teach wherein an average ionic conductivity of the hybrid electrolyte in the range of about 103 Hertz to about 105 Hertz, when measured by an AC impedance method at 60 °C, is 50% or more of an average ionic conductivity of the inorganic solid electrolyte included in the hybrid electrolyte.
MPEP 2112.01 Composition, Product, and Apparatus Claims
I.    Product And Apparatus Claims — When The Structure Recited In The Reference Is Substantially Identical To That Of The Claims, Claimed Properties Or Functions Are Presumed To Be Inherent
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
II.    Composition Claims — If The Composition Is Physically The Same, It Must Have The Same Properties
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim with Zheng in order to improve charge-discharge performance.
Regarding claim 19, the combination of Kim and Zheng et al. teach the hybrid electrolyte of claim 1. However, they do not teach wherein, in the hybrid electrolyte in which the inorganic solid electrolyte and the organic electrolyte are combined at a weight ratio of 1:9 at 60 °C, an amount of halogen ions eluted in to the organic electrolyte is 50 parts per million, or less.
However, this is merely an example of a result effective variable. MPEP 2144.05 IIB: In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.
Regarding claims 20 and 23, the combination of Kim and Zheng et al. teach the hybrid electrolyte of claim 1. Further, Zheng et al. teach an electrode comprising an electrode active material. (Paragraph 0091)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim with Zheng in order to improve charge-discharge performance.
Regarding claim 21, the combination of Kim and Zheng et al. teach the hybrid electrolyte of claim 1. Further, Kim et al. teach wherein the electrode includes a plurality of electrode active material particles (Paragraph 0091), and
wherein the organic electrolyte included in the hybrid electrolyte is disposed between adjacent electrode active material particles (Claim 23)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim with Zheng in order to improve charge-discharge performance.
Regarding claim 22, the combination of Kim and Zheng et al. teach the hybrid electrolyte of claim 1. However, they do not teach wherein a density of an electrode active material layer including the electrode active material and the hybrid electrolyte is 3 grams per cubic centimeter or more.
However, this is merely an example of a result effective variable. MPEP 2144.05 IIB: In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.
Regarding claim 24, the combination of Kim and Zheng et al. teach the hybrid electrolyte of claim 23. Further, Zheng et al. teach wherein the cathode active material includes a lithium transition metal oxide having a layered rock-salt structure (Paragraph 0091 discloses a Li NCM compound for the positive electrode), and
wherein the anode active material includes amorphous carbon, crystalline carbon, metal, or a metalloid, each of which forms an alloy or a compound with lithium (Paragraph 0091 discloses carbon materials such as graphite for the negative electrode.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim with Zheng in order to improve charge-discharge performance.
Regarding claims 25 and 26, the combination of Kim and Zheng et al. teach the hybrid electrolyte of claim 23. Further, Kim et al. teach a lithium battery comprising: a cathode layer; an anode layer; and an electrolyte layer between the cathode layer and the anode layer, wherein at (Claims 1, 6, and 14.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729